Citation Nr: 9900672	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  91-44 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for 
psychophysiologic gastrointestinal reaction currently 
evaluated as 10 percent disabling.

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for an additional 
somatization disorder.

3.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
September 1977.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the benefits sought on appeal.

In a decision dated in May 1995, the Board denied entitlement 
to disability benefits under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for toxic residuals of exposure to 
cigarette smoke allegedly incurred while the veteran was 
residing in a VA domiciliary facility.  The veteran appealed 
this decision to the United States Court of Veterans Appeals 
(Court).  In June 1997, the Court issued a Memorandum 
Decision that affirmed in part the Boards decision with 
respect to the section 1151 claim for toxic residuals of 
cigarette smoke exposure and vacated in part the decision as 
to the ROs failure to adjudicate a claim for an increased 
rating for the veterans psychophysiologic gastrointestinal 
reaction or a separate initial section 1151 claim under the 
theory that an additional somatization disorder was incurred 
at the VA domiciliary facility.  Accordingly, the Court 
remanded these issues and judgment of the Court was issued in 
July 1997.

The veterans case was remanded to the RO for further 
development in March 1998.  The requested development has 
been completed and the case is once again before the Board 
for appellate review.

While the veterans case was in an appellate status before 
the Court, he perfected an appeal at the RO in regard to a 
claim for section 1151 benefits for a dental disorder.  As 
that issue has been fully developed for appellate review, the 
Board has assumed jurisdiction of the issue for resolution at 
this time.

Finally, the Board notes that the veterans representative 
submitted a Brief on Appeal in November 1998 wherein the 
representative appeared to raise the issue of a total 
disability rating based on individual unemployability (TDIU) 
for the first time.  As that issue has not been fully 
developed for appellate review, it is referred to the RO for 
such further development as may be necessary.


REMAND

As noted in the Introduction section of this decision, the 
veterans case was remanded to the RO for further development 
in March 1998.  The remand did not direct specific further 
development other than the issuance of a supplemental 
statement of the case (SSOC) that contained both the old and 
newly revised rating criteria for mental disorders.

The Board notes, however, that while the veterans case was 
in an appellate status, private treatment records from the 
Wyandot Mental Health Center, Inc., were received in January 
1996.  These records were not available to the Board in March 
1998.  They reflect psychiatric treatment for the veteran for 
the period from September 1995 to January 1996, and they note 
that the appellant was diagnosed with chronic paranoid 
schizophrenia.  No etiology for the veterans chronic 
paranoid schizophrenia was provided.  Notably, these records 
reflect no reference to the veterans psychophysiologic 
gastrointestinal reaction by way of a current diagnosis or 
any type of somatization disorder.  The records also reflect 
that the veteran said that he had been receiving Social 
Security Supplemental Income (SSI) benefits since 1993.  
Finally, the records show that the veteran was referred for 
further evaluation by a Dr. Reginald Hall.  Unfortunately, a 
review of the veterans claim file does not show that any 
attempt was made to obtain pertinent Social Security records 
or obtain the records treatment records from Dr. Hall. 

Upon remand of the case, the veteran was afforded a VA 
psychiatric examination in March 1998.  The examiner noted 
that the veterans Axis I diagnosis as chronic paranoid 
schizophrenia.  However, the examiner did not make any 
reference to the veterans service-connected 
psychophysiologic gastrointestinal reaction.  Moreover, there 
was no differentiation in the report regarding symptoms that 
were attributable to the veterans chronic paranoid 
schizophrenia and his psychophysiologic gastrointestinal 
reaction.  Further, the examiner assigned a Global Assessment 
of Functioning (GAF) score of 50 but did not indicate whether 
the score applied only to the veterans chronic paranoid 
schizophrenia or whether it encompassed all psychiatric 
conditions to include the service connected 
psychophysiological gastrointestinal reaction.

In view of the state of the record and recent decisions of 
the United States Court of Veterans Appeals, further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The SSA should be contacted and 
requested to provide any administrative 
decisions and associated medical records 
used to determine the veterans case.  
Any attempts to request the information, 
and replies from SSA, must be documented 
in the claims file. 

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claim 
after September 1993.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran which have not been previously 
secured.  The Board is specifically 
interested in obtaining treatment records 
from Dr. Reginald Hall.

3.  The veterans claims file should be 
made available to the examiner that 
performed the March 1998 examination.  
The examiner is asked to review the 
veterans file and respond to the 
following items in a new report:  

(a) Based on the latest examination 
and other medical records in the 
file what is the current status of 
the veterans psychophysiologic 
gastrointestinal reaction? 

(b) Is it at least as likely as not 
that the veteran has a somatization 
disorder that can be linked to his 
stay at a VA domiciliary in 1984? 

(c) What symptoms, if any, are 
attributable to his 
psychophysiologic gastrointestinal 
reaction?  What symptoms, if any, 
are attributable to his chronic 
paranoid schizophrenia?  What 
symptoms, if any, are attributable 
to his somatization disorder?  If 
certain symptomatology cannot be 
dissociated from one disorder or 
another, that fact must be 
specified.

(d) The examiner must comment on the 
nature and extent of any 
occupational and social impairment, 
to include evidence of reduced 
reliability or productivity due to 
psychophysiologic gastrointestinal 
reaction.

(e) The examiner must assign a 
separate GAF score for each 
psychiatric disorder diagnosed which 
is consistent with the American 
Psychiatric Associations DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed. 1994) must also 
be assigned.  The physician must 
define the score assigned.  

The basis for any conclusions should be 
explained, and any social and industrial 
impairment should be specifically noted.  
If the previous examiner is unavailable 
or unable to perform the requested 
actions then a new examination should be 
scheduled for the veteran and the above 
items addressed by the new examiner.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, the case should be 
reviewed by the RO.  The RO should 
evaluate the veterans claim under a 
broad interpretation of the applicable 
regulations, consistent with 38 C.F.R. §§ 
4.3 and 4.7 (1998), and with 
consideration of the rating criteria in 
effect for the evaluation of psychiatric 
disorders prior to and as of November 7, 
1996.

The issue of entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for disability due to dental treatment is 
deferred.

If the benefits sought are not granted, the veteran, and his 
representative, should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7252 (West 
1991), only a decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Veterans Appeals.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
- 2 -
